


COURT OF APPEAL FOR ONTARIO

CITATION:
Le Feuvre (Re), 2012 ONCA 843

DATE: 20121129

DOCKET: C55462

Goudge, Rouleau JJ.A.
    and Ray J. (
ad hoc
)

IN THE MATTER OF: GEOFFREY LE FEUVRE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Geoffrey Le Feuvre, appearing in person

Anita Szigeti, amicus curiae

Karen Shai, for the respondent

Heard: November 26, 2012

On appeal against the disposition of the Ontario Review
    Board dated, February 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the Boards decision was both reasonable and based on the
    evidence before it.

[2]

Although the Board did not agree with his recommendation, Dr. Woodsides
    evidence is a more than sufficient basis for an expert Board such as this to
    conclude that their order represented the least onerous, least restrictive
    disposition for the appellant at this time.

[3]

Nor was there any basis given that conclusion, for the Board to engage
    in an inquiry into what might happen beyond the year to which their decision
    applies. If the appellant can meet Dr. Woodsides expectations, this will be
    important for the Boards next annual hearing of his case, which is only
    several months away.

[4]

The appeal must be dismissed.

